DETAILED ACTION
This Office action is in response to Application filed on May 1, 2020.
Claims 21-40 are pending.
Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 1, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,608,721 has been reviewed and is NOT accepted.

The terminal disclaimer does not comply with 37 CFR 1.321 because:
The disclaimer fee of $170 in accordance with 37 CFR 1.20(d) has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.

Priority
This application is the National Stage filing under 35 U.S.C. § 371 of International Application No. PCT/US2018/065557 filed on December 13, 2018, which claims the benefit of application No. 15/842,241 filed on December 14, 2017 under 35 U.S.C. § 120.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 1, 2020, August 13, 2020, November 25, 2020, February 24, 2021, June 4, 2021, and September 30, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,608,721 (included in the IDS submitted on May 1, 2020, ‘721 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘721 Patent.
Regarding claim 21, the ‘721 Patent discloses as set forth below:
Claim 21 of the instant Application
Claims 1 & 4 of the ‘721 Patent
Preamble: A method for opportunistic beamforming performed by a user device, the method comprising: 
Preamble: A method for opportunistic beamforming performed by a user device, the method comprising:

Limitation 1: receiving a signal over a set of dedicated narrow-band communication resources, the signal including signal components from a plurality of base stations; 
Limitation 1: receiving a signal, the signal including signal components from a plurality of base stations, the signal received over a set of dedicated narrow-band communication resources;
Limitation 2: analyzing the signal to determine a quality of the signal for each of 


Limitation 3: generating an index indicating preferred dedicated narrow-band communication resources of the set of dedicated narrow-band communication resources for communicating with the plurality of base stations, the generating based on the determined quality of the signal for each of the dedicated narrow-band communication resources; and
Limitation 4: communicating the index to one of the plurality of base stations, the index usable by the one of the plurality of base stations to establish, in conjunction with others of the plurality of base stations, a beamformed narrow-band wireless connection with the user device using one or more of the preferred dedicated narrow-band communication resources that comprise fewer than all resource elements of one resource block.
Limitation 4: communicating the index to at least one of the plurality of base stations, the index usable by the at least one of the plurality of base stations to establish a beamformed narrow-band wireless connection with the user device using one or more of the preferred dedicated narrowband communication resources.

Limitation 5 (Claim 4): wherein the beamformed narrow-band wireless connection uses fewer than all resource elements of one resource block.


In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 21 of the instant Application merely broadens the scope of claims 1 and 4 of the ‘721 Patent by eliminating the italicized portion of the limitation 4.
Regarding claims 22 and 24-40, the ‘721 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘721 Patent
22
2
24
1
25
5
26
6
27
7
28
8
29
9 & 4
30
10
31
11
32
12
33
8

9
35
9
36
15 & 20
37
16
38
17
39
18
40
19



Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the ‘721 Patent in view of Choe et al. (US 2019/0182816 A1, “Choe”). 
Regarding claim 23, the ‘721 Patent discloses wherein: 
the receiving the signal comprises: 
receiving the signal over a radio wireless network (see claim 1); and 
the communicating the index comprises: 
communicating the index over the radio wireless network (see claim 1).
	However, the ‘721 Patent does not explicitly disclose receiving the signal over a fifth-generation new radio wireless network; and communicating the index over the fifth-generation new radio wireless network.
Choe discloses receiving the signal over a fifth-generation new radio wireless network (a UE receives signals for measurement, see step 801 in FIG. 8 and ¶ 87; moreover, the wireless communication system can be a 5G network, see ¶ 36); and 
communicating the index over the fifth-generation new radio wireless network (the UE transmits feedback information indicating a preferred beam, where the feedback information includes identification information for at least one beam, such as symbol index, block index, etc., see step 803 in FIG. 8 and ¶ 88; moreover, the wireless communication system can be a 5G network, see ¶ 36).


Allowable Subject Matter
Claims 21-40 would be allowable if the nonstatutory double patenting rejection, set forth in this Office action, is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474